Exhibit 10.2

RECEPTOS, INC.

2013 STOCK INCENTIVE PLAN

NOTICE OF STOCK UNIT AWARD

You have been granted the following Stock Units representing Common Stock of
Receptos, Inc. (the “Company”) under the Company’s 2013 Stock Incentive Plan
(the “Plan”).

 

Name of Participant:   [                             ] Total Number of Stock
Units Granted:   [                    ] Date of Grant:   [                    ]
Vesting Commencement Date:   [                    ] Vesting Schedule:  
[One-fourth (1/4th) of the Stock Units subject to this Award vest when you
complete 12 months of continuous Service as an Employee or a Consultant from the
Vesting Commencement Date. Thereafter, an additional 1/4th of the Stock Units
subject to this Award vest when you complete each additional 12 months of
Service.] [Sample language – actual vesting to be inserted.]

By your signature and the signature of the Company’s representative below, you
and the Company agree that these Stock Units are granted under and governed by
the term and conditions of the Plan and the Stock Unit Agreement (the
“Agreement”), both of which are attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this Award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

PARTICIPANT     RECEPTOS, INC.

 

    By:  

 

 

    Its:  

 

Print Name      

 

RECEPTOS, INC.

NOTICE OF STOCK UNIT AWARD

-1-



--------------------------------------------------------------------------------

RECEPTOS, INC.

2013 STOCK INCENTIVE PLAN

STOCK UNIT AGREEMENT

 

Payment for Stock Units   No cash payment is required for the Stock Units you
receive. You are receiving the Stock Units in consideration for Services
rendered by you. Vesting  

The Stock Units that you are receiving will vest in installments, as shown in
the Notice of Stock Unit Award.

 

No additional Stock Units vest after your Service as an Employee or a Consultant
has terminated for any reason.

Forfeiture  

If your Service terminates for any reason, then your Award expires immediately
as to the number of Stock Units that have not vested before the termination date
and do not vest as a result of termination.

 

This means that the unvested Stock Units will immediately be cancelled. You
receive no payment for Stock Units that are forfeited.

 

The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons.

Leaves of Absence  

For purposes of this Award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
of absence was approved by the Company in writing and if continued crediting of
Service is required by the terms of the leave or by applicable law. But your
Service terminates when the approved leave ends, unless you immediately return
to active work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Unit Award may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. Notwithstanding the
foregoing, except as otherwise required by applicable laws, vesting of your
Stock Units will be suspended during any unpaid leave of absence. If you
commence working on a part-time basis, then the vesting schedule specified in
the Notice of Stock Unit Award may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.

 

RECEPTOS, INC.

STOCK UNIT AGREEMENT

-2-



--------------------------------------------------------------------------------

Nature of Stock Units   Your Stock Units are mere bookkeeping entries. They
represent only the Company’s unfunded and unsecured promise to issue Shares on a
future date. As a holder of Stock Units, you have no rights other than the
rights of a general creditor of the Company. No Voting Rights or Dividends;
Dividend Equivalents  

Your Stock Units carry neither voting rights nor rights to dividends. You, or
your estate or heirs, have no rights as a stockholder of the Company unless and
until your Stock Units are settled by issuing Shares. No adjustments will be
made for dividends or other rights if the applicable record date occurs before
your Shares are issued, except as described in the Plan.

 

Notwithstanding the foregoing, dividend equivalents shall be paid or credited on
Stock Units (other than Stock Units that, at the relevant record date,
previously have been settled or forfeited) as follows, except that the Committee
may specify an alternative treatment from that specified below:

 

If the Company declares and pays a dividend or distribution on the Shares in the
form of cash, then you will be credited, as of the payment date for such
dividend or distribution, an amount equal to the number of Stock Units credited
to you as of the record date for such dividend or distribution multiplied by the
amount that would have been paid as a dividend or distribution on each
outstanding Share at such payment date. Any amounts credited under this
paragraph (i) shall be subject to the restrictions and conditions that apply to
the Stock Unit with respect to which the amounts are credited and will be
payable when the underlying Stock Unit becomes payable. At the time the
underlying Stock Unit becomes payable, the Company has the discretion to pay any
accrued dividend equivalents either in cash or in Shares. If the underlying
Stock Unit does not vest or is forfeited, any amounts credited under this
paragraph (i) with respect to the underlying Stock Unit will also fail to vest
and be forfeited.

Stock Units Nontransferable   You may not sell, transfer, assign, pledge or
otherwise dispose of any Stock Units. For instance, you may not use your Stock
Units as security for a loan. If you attempt to do any of these things, your
Stock Units will immediately become invalid.

 

RECEPTOS, INC.

STOCK UNIT AGREEMENT

3



--------------------------------------------------------------------------------

Settlement of Stock Units  

Each of your vested Stock Units will be settled when it vests; provided,
however, that settlement of each Stock Unit will be deferred to the first
permissible trading day for the Shares, if later than the applicable vesting
date, but in no event later than December 31 of the calendar year in which the
applicable vesting date occurs.

 

For purposes of this Agreement, “permissible trading day” means a day that
satisfies all of the following requirements: (a) the exchange on which the
Shares are traded is open for trading on that day; (b) you are permitted to sell
Shares on that day without incurring liability under Section 16(b) of the
Exchange Act; (c) either (i) you are not in possession of material non-public
information that would make it illegal for you to sell Shares on that day under
Rule 10b-5 under the Exchange Act or (ii) Rule 10b5-1(c) under the Exchange Act
would apply to the sale; (d) you are permitted to sell Shares on that day under
such written insider trading policy as may have been adopted by the Company; and
(e) you are not prohibited from selling Shares on that day by a written
agreement between you and the Company or a third party.

 

At the time of settlement, you will receive one Share for each vested Stock
Unit; provided, however, that no fractional Shares will be issued or delivered
pursuant to the Plan or this Agreement, and the Committee will determine whether
cash will be paid in lieu of any fractional Share or whether such fractional
Share and any rights thereto will be canceled, terminated or otherwise
eliminated. In addition, the Shares are issued to you subject to the condition
that the issuance of the Shares does not violate any law or regulation.

Withholding Taxes and Stock Withholding  

Regardless of any action the Company or your actual employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
settlement of the Stock Units, the subsequent sale of Shares acquired pursuant
to such settlement and the receipt of any dividends, and (2) do not commit to
structure the terms of the Award or any aspect of the Stock Units to reduce or
eliminate your liability for Tax-Related Items.

 

Prior to the settlement of your Stock Units, you shall pay or make adequate
arrangements satisfactory to the Company and/or the

 

RECEPTOS, INC.

STOCK UNIT AGREEMENT

4



--------------------------------------------------------------------------------

  Employer to satisfy all withholding and payment on account obligations of the
Company and/or the Employer. In this regard, you authorize the Company and/or
the Employer to withhold all applicable Tax-Related Items legally payable by you
from your wages or other cash compensation paid to you by the Company and/or the
Employer. With the Company’s consent, these arrangements may also include, if
permissible under local law, (a) withholding Shares that otherwise would be
issued to you when your Stock Units are settled, provided that the Company only
withholds the amount of Shares necessary to satisfy the minimum statutory
withholding amount, (b) having the Company withhold taxes from the proceeds of
the sale of the Shares, either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization), or
(c) any other arrangement approved by the Company. The Fair Market Value of
these Shares, determined as of the effective date when taxes otherwise would
have been withheld in cash, will be applied as a credit against the withholding
taxes. Finally, you shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or your purchase of Shares that
cannot be satisfied by the means previously described. The Company may refuse to
deliver the Shares if you fail to comply with your obligations in connection
with the Tax-Related Items as described in this section, and your rights to the
Shares shall be forfeited if you do not comply with such obligations on or
before December 31 of the calendar year in which the applicable vesting date for
the Stock Units occurs. Restrictions on Resale   You agree not to sell any
Shares at a time when applicable laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale. This restriction will apply as
long as your Service continues and for such period of time after the termination
of your Service as the Company may specify. No Retention Rights   Neither your
Award nor this Agreement gives you the right to be employed or retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause. Adjustments   The number of Stock Units covered by this Award
shall be subject to adjustment in the event of a stock split, a stock dividend
or a similar change in Company Shares, and in other circumstances, as set forth
in the Plan.

 

RECEPTOS, INC.

STOCK UNIT AGREEMENT

5



--------------------------------------------------------------------------------

Successors and Assigns   Except as otherwise provided in the Plan or this
Agreement, every term of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legatees, legal
representatives, successors, transferees and assigns. Notice   Any notice
required or permitted under this Agreement shall be given in writing and shall
be deemed effectively given upon the earliest of personal delivery, receipt or
the third full day following mailing with postage and fees prepaid, addressed to
the other party hereto at the address last known in the Company’s records or at
such other address as such party may designate by ten (10) days’ advance written
notice to the other party hereto. Applicable Law   This Agreement will be
interpreted and enforced under the laws of the State of California (without
regard to their choice-of-law provisions). Miscellaneous  

You understand and acknowledge that (i) the Plan is entirely discretionary,
(ii) the Company and your employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of your Award does not in any
way create any contractual or other right to receive additional grants of awards
(or benefits in lieu of awards) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when awards will be granted, the number of Shares subject
to the awards, and the vesting schedule, will be at the sole discretion of the
Company.

 

The value of this Award shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

 

You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.

 

You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as your employer deems necessary or appropriate to facilitate the administration
of the Plan.

 

You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that

 

RECEPTOS, INC.

STOCK UNIT AGREEMENT

6



--------------------------------------------------------------------------------

   the Company, your employer and the Company’s other Subsidiaries hold certain
personal information regarding you for the purpose of managing and administering
the Plan, including (without limitation) your name, home address, telephone
number, date of birth, social insurance number, salary, nationality, job title,
any Shares or directorships held in the Company and details of all awards or any
other entitlements to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor (the “Data”). You further understand and acknowledge
that the Company and/or its Subsidiaries will transfer Data among themselves as
necessary for the purpose of implementation, administration and management of
your participation in the Plan and that the Company and/or any Subsidiary may
each further transfer Data to any third party assisting the Company in the
implementation, administration and management of the Plan. You understand and
acknowledge that the recipients of Data may be located in the United States or
elsewhere. You authorize such recipients to receive, possess, use, retain and
transfer Data, in electronic or other form, for the purpose of administering
your participation in the Plan, including a transfer to any broker or other
third party with whom you elect to deposit Shares acquired under the Plan of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of Shares on your behalf. You may, at any time, view the
Data, require any necessary modifications of Data or withdraw the consents set
forth in this subsection by contacting the Human Resources Department of the
Company in writing. The Plan and Other Agreements    The text of the Plan is
incorporated in this Agreement by reference. All capitalized terms in this
Agreement shall have the meanings assigned to them in the Plan. This Agreement
and the Plan constitute the entire understanding between you and the Company
regarding this Award. Any prior agreements, commitments or negotiations
concerning this Award are superseded. This Agreement may be amended by the
Committee without your consent; however, if any such amendment would materially
impair your rights or obligations under the Agreement, this Agreement may be
amended only by another written agreement, signed by you and the Company.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

RECEPTOS, INC.

STOCK UNIT AGREEMENT

7